                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

ALFONSO HERNANDEZ,

               Plaintiff,

vs.                                                              Civ. No. 14-0964 KG/SCY

ANDY FITZGERALD, in his individual capacity
as a security officer employed by the
Albuquerque Transit Dept. Security Div.,

               Defendant.

          AMENDED ORDER SETTING A TELEPHONIC STATUS CONFERENCE

      IT IS HEREBY ORDERED that a status conference will be held by telephone on

THURSDAY, JANUARY 24, 2019, AT 10:00 AM. The parties shall call the AT&T

conference line at 888-398-2342, access code 9614892, to be connected to the proceedings.




                                           _______________________________
                                           UNITED STATES DISTRICT JUDGE
